Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition to make Special under PPH
The request to make special filed 5/3/2019 was granted (see mailing 5/14/2019).
	Applicants response filed 2/8/2021 to the office action mailed 10/6/2020 required an extension of time.

Applicant’s amendment
Applicant’s amendment filed 2/8/2021 has been received and entered.  Claims 14 and 16 have been amended, and claims 1-13 were previously cancelled.
Claims 14-20 are pending and currently under examination.

Priority
	This application filed 11/30/2018 is a 371 National stage filing of PCT/KR2016/015389 filed 12/28/2016 and claim benefit to foreign application KR10201050187556 filed 12/28/2015
No comment have been made by Applicants in this response.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the recitation of “calculate an ID of haplotypes” is withdrawn.
Amending the claims to delete ‘calculate’ has obviated the basis of the rejection.

Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the term ‘classified (clustered)” is withdrawn.
Amending the claims to delete ‘(clustered)’ has obviated the basis of the rejection.

Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the recitation of ‘arithmetic expression’ Amending the claims to delete ‘calculate’ has obviated the basis of the rejection is withdrawn.
Amending the claims to provide further clarification of the terms has obviated the basis of the rejection.
Response to Applicant’s arguments
Applicant notes the amendments and support in the specification and argue that the claims are definite and not unclear.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims 14-20 recite and encompass a final step which requires that ‘the search control unit is configured to produce results of the disease cause prediction’ based on a logistic regression that is provided to evaluate a disease cause relationship.   The claims have been amended to provide that the evaluation is based on a list of factors such age, sex BMI, blood pressure, blood cell count, and gene status form which values for these and haplotypes are evaluated, however the claims do not set forth any specific requirements for how these values are to be established for either  (beta) or xn, nor how these values result in the ability to generate a  and xn.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been fully described.  The instant specification provides no specific species, and teaches that these values would have to be evaluated and are relative to analysis.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no specific values for the vast number elements encompassed by the claims, nor does it provide any specific guidance on how they are obtained.  Further, the claims read in light of the specification encompass no specific means of correlating any values relative to any phenotype or disease.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).     
     Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.


Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

As noted previously, the closest art of record is Jung in KR Patent 10-1117603 (registration number) filed 2/10/2011, published 3/7/2012, who provides for similar systems and methods to map haplotypes and correlate possible disease states to the haplotypes, however fails to teach a HaploScan engine or a HaploScan DB or the need to provide the logistic regression provided by the algorithm describing xin the independent claim.
Broadly, the step of comparing sequences and correlating associated metadata to arrive at the ‘results of disease cause prediction’ through the analysis of the data are instructional steps.  In light of the arithmetic expression and general disclosure in the specification, the claims require evaluating alleles and correlating them with diseases as possible cause or at least establishing a relationship.  The judicial exception is a set of instructions for analysis of genomic data and appear to fall into both Mathematical Concepts for the mathematical formulas/equations recited and used in the claims, and into Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  However, in this case the requirement for the amount of the data being ‘3 billion sequences’ that are required and evaluated within the database and by the recited ‘engine’, does not appear that it could practically be practiced as a mental step either in one’s mind or on paper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631